Exhibit 10.2

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of October 29,
2003, by and between Genaissance Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and RAM Trading, Ltd., a Cayman Islands exempted company (the
“Investor”).

 

WHEREAS, on the date hereof, the Investor will be purchasing 270,000 shares of
Series A Preferred Stock, $0.001 par value per share (the “Series A Preferred
Stock”), of the Company  (the “Initial Series A Preferred Shares”) pursuant to
the terms of the Series A Preferred Stock Purchase Agreement dated as of October
29, 2003, by and between the Company and  the Investor (the “Series A Purchase
Agreement”);

 

WHEREAS, on the date hereof, the Company is also issuing to the Investor the
Warrant, pursuant to which the Investor may purchase, and under certain
circumstances specified therein shall be required to purchase, an additional
190,000 shares of Series A Preferred Stock (the “Warrant Shares” and, together
with the Initial Series A Preferred Shares, the “Series A Preferred Shares”);

 

WHEREAS, pursuant to the terms of, and in partial consideration for the
Investor’s agreement to enter into, the Series A Purchase Agreement, the Company
has agreed to enter into this Agreement to provide the Investor with certain
registration rights, as well as certain other rights and remedies set forth in
this Agreement with respect to the Series A Preferred Shares; and

 

WHEREAS, the Series A Purchase Agreement is conditioned upon this Agreement
being executed by the parties hereto.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 


1.                                      DEFINITIONS.


 


1.1                                 UNLESS OTHERWISE STATED HEREIN, CAPITALIZED
TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE MEANINGS SET FORTH IN THE
SERIES A PURCHASE AGREEMENT.


 


1.2                                 UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT,
CAPITALIZED TERMS USED HEREIN SHALL HAVE THE FOLLOWING MEANINGS:


 

“Advice” has the meaning specified in Section 3.

 

“Agreement” has the meaning set forth in the first paragraph hereof.

 

“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company.

 

“Company” has the meaning set forth in the first paragraph hereof.

 

--------------------------------------------------------------------------------


 

“Existing Registration Rights Agreement” means the agreements set forth on
Schedule A hereto.

 

“Holder” means the Investor and any transferee of the Investor’s Registrable
Securities with respect to the rights that such transferee shall have acquired
in accordance with Section 8, at such times as such Persons shall own
Registrable Securities.

 

“Initial Series A Preferred Shares”  has the meaning set forth in the first
recital above.

 

“Investor” has the meaning set forth in the first paragraph hereof.

 

“Losses” has the meaning specified in Section 7.1.

 

“Participating Holders” means the Holders participating in a registration
hereunder.

 

“Put Event” has the meaning specified in Section 2.3.

 

“Put Notice” has the meaning specified in Section 2.3.

 

“Put Price” has the meaning specified in Section 2.3.

 

“Put Right” has the meaning specified in Section 2.3.

 

“Put Shares” has the meaning specified in Section 2.3.

 

“Registrable Securities” means (a) any Common Stock issued upon the conversion
of any Series A Preferred Shares and (b) any Common Stock issued or issuable
with respect to the securities referred to in clause (a) by way of a stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.  As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when they have been (i) distributed to the public pursuant to an
offering registered under the Securities Act, (ii) distributed to the public
through a broker, dealer or market maker pursuant to Rule 144 (or any similar
provision then in force) under the Securities Act or (iii) otherwise transferred
and new certificates for them not bearing the Securities Act legend set forth in
Section 6.1 of the Series A Purchase Agreement have been delivered by the
Company in accordance with Section 6.2 of the Series A Purchase Agreement.  For
purposes of this Agreement, a Person shall be deemed to be the holder of
Registrable Securities, and the Registrable Securities shall be deemed to be
outstanding and in existence, whenever such Person has the right to acquire
Registrable Securities, and such Person shall be entitled to exercise the rights
of a holder of such Registrable Securities hereunder.

 

“Required Holders” has the meaning specified in Section 2.3.

 

“SEC” means the Securities and Exchange Commission, including any governmental
authority or agency succeeding to the functions thereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

2

--------------------------------------------------------------------------------


 

“Series A Preferred Shares” has the meaning set forth in the second recital
above.

 

“Series A Preferred Stock” has the meaning set forth in the first recital above.

 

“Series A Purchase Agreement” has the meaning set forth in the first recital
above.

 

“Shelf Registration Statement” means a registration statement on Form S-3
(except if the Company is not then eligible to register the Registrable
Securities on Form S-3, any other appropriate form) filed under the Securities
Act providing for the registration of, and the sale on a continuous or delayed
basis by the Holders of, all Registrable Securities, among other capital stock
issued or issuable by the Company, pursuant to Rule 415 under the Securities Act
and/or any similar rule that may be adopted by the SEC, filed by the Company
pursuant to the provisions of Section 2, including any amendments (including
post-effective amendments) and supplements to such registration statement.

 

“Suspension Period has the meaning specified in Section 3.

 

“Transfer” means and includes the act of selling, giving, transferring, creating
a trust (voting or otherwise), assigning or otherwise disposing of (other than
pledging, hypothecating or otherwise transferring as security) (and correlative
words shall have correlative meanings); provided, however, that any transfer or
other disposition upon foreclosure or other exercise of remedies of a secured
creditor after an event of default under or with respect to a pledge,
hypothecation or other transfer as security shall constitute a “Transfer”.

 

“Violation” has the meaning specified in Section 7.1.

 

“Warrant Shares” has the meaning set forth in the second recital above.

 


2.                            SHELF REGISTRATION.


 


2.1                                 THE COMPANY SHALL USE ITS BEST EFFORTS TO
PREPARE AND FILE WITH THE SEC, NO LATER THAN 45 DAYS FOLLOWING THE CLOSING DATE,
A SHELF REGISTRATION STATEMENT RELATING TO THE OFFER AND SALE ON A CONTINUOUS
BASIS OF THE REGISTRABLE SECURITIES, AMONG OTHER CAPITAL STOCK ISSUED BY THE
COMPANY, AND, THEREAFTER, SHALL USE ITS BEST EFFORTS TO CAUSE SUCH SHELF
REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT NO
LATER THAN 120 DAYS FOLLOWING THE CLOSING DATE.  THE SHELF REGISTRATION
STATEMENT SHALL CONTAIN A “PLAN OF DISTRIBUTION” SECTION AS IS REASONABLY
REQUESTED BY THE REQUIRED HOLDERS (AS DEFINED BELOW).  IF THE COMPANY FAILS TO
MEET THE FILING AND/OR EFFECTIVENESS DEADLINES SET FORTH IN THIS SECTION 2.1,
THE COMPANY SHALL NONETHELESS BE OBLIGATED TO FILE THE SHELF REGISTRATION
STATEMENT WITH THE SEC AND TO USE ITS BEST EFFORTS TO CAUSE SUCH SHELF
REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY THE SEC AS SOON AS
PRACTICABLE FOLLOWING THE APPLICABLE DEADLINE PROVIDED IN THIS SECTION 2.1 FOR
SO LONG AS THE INVESTOR HOLDS ANY SERIES A PREFERRED SHARES OR IS ENTITLED TO
ACQUIRE ANY SUCH SHARES PURSUANT TO THE WARRANT.


 


2.2                                 THE COMPANY SHALL USE ITS BEST EFFORTS TO
KEEP THE SHELF REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE
SECURITIES ACT (SUBJECT TO SECTION 3) UNTIL THE EARLIER OF (I) THE DATE THAT ALL
REGISTRABLE SECURITIES COVERED BY THE SHELF REGISTRATION STATEMENT HAVE BEEN
PUBLICLY SOLD, OR (II) THE DATE ON WHICH ALL REGISTRABLE SECURITIES NOT
OTHERWISE SOLD PURSUANT

 

3

--------------------------------------------------------------------------------


 


TO CLAUSE (I) AND COVERED BY THE SHELF REGISTRATION STATEMENT MAY BE SOLD
PURSUANT TO RULE 144(K).


 


2.3                                 THE HOLDERS OF 66-2/3% OF THE SERIES A
PREFERRED SHARES (THE “REQUIRED HOLDERS”) SHALL HAVE THE RIGHT (THE “PUT RIGHT”)
TO REQUIRE THE COMPANY TO REPURCHASE ALL, BUT NOT LESS THAN ALL, OF THE
OUTSTANDING SERIES A PREFERRED SHARES (THE “PUT SHARES”) IF:


 


(A)                                  AFTER THE 45TH DAY FOLLOWING THE CLOSING
DATE, THE SHELF REGISTRATION STATEMENT HAS NOT BEEN FILED WITH THE SEC; OR


 


(B)                                 AFTER THE 120TH DAY FOLLOWING THE CLOSING
DATE, THE SHELF REGISTRATION STATEMENT HAS NOT BEEN DECLARED EFFECTIVE BY THE
SEC.


 

The occurrence of any event described in clauses (a) or (b) above shall
hereinafter be referred to as a “Put Event”.

 

Within 15 days of the occurrence of any Put Event, the Required Holders shall be
entitled to exercise the Put Right by delivery of a written notice of exercise
(the “Put Notice”) to the Company.  Within 10 days of the Company’s receipt of
the Put Notice, the Company shall repurchase the Put Shares for an aggregate
cash purchase price equal to (a) $22.50 multiplied by the number of outstanding
Put Shares plus (b) all accrued but unpaid dividends on the Put Shares (the “Put
Price”).  The Put Price shall be paid to the holders of the Put Shares as
specified in the Put Notice.

 


3.                            TEMPORARY SUSPENSIONS OF SHELF REGISTRATION
STATEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THE COMPANY SHALL BE ENTITLED, FROM TIME TO TIME BY PROVIDING WRITTEN
NOTICE TO THE HOLDERS, TO REQUIRE THE HOLDERS TO SUSPEND THE USE OF THE
PROSPECTUS FORMING A PART OF THE SHELF REGISTRATION STATEMENT FOR SALES OF
REGISTRABLE SECURITIES FOR A REASONABLE PERIOD OF TIME, NOT TO EXCEED 60 DAYS IN
SUCCESSION OR 90 DAYS IN THE AGGREGATE IN ANY 12-MONTH PERIOD (A “SUSPENSION
PERIOD”), IF THE COMPANY SHALL DETERMINE THAT IT IS REQUIRED TO DISCLOSE IN THE
SHELF REGISTRATION STATEMENT A FINANCING, ACQUISITION, CORPORATE REORGANIZATION
OR OTHER SIMILAR CORPORATE TRANSACTION OR OTHER MATERIAL EVENT OR CIRCUMSTANCE
AFFECTING THE COMPANY OR ITS SECURITIES, AND THAT SUCH DISCLOSURE OF SUCH
INFORMATION AT SUCH TIME WOULD BE SERIOUSLY DETRIMENTAL TO THE COMPANY AND ITS
STOCKHOLDERS.  IMMEDIATELY UPON RECEIPT OF SUCH NOTICE, THE HOLDERS OF
REGISTRABLE SECURITIES COVERED BY THE SHELF REGISTRATION STATEMENT SHALL SUSPEND
THE USE OF THE PROSPECTUS FORMING A PART OF THE SHELF REGISTRATION STATEMENT
UNTIL REQUISITE CHANGES TO SUCH PROSPECTUS HAVE BEEN MADE AS REQUIRED HEREIN OR
UNTIL THE HOLDERS ARE ADVISED IN WRITING (THE “ADVICE”) BY THE COMPANY THAT THE
USE OF THE PROSPECTUS MAY BE RESUMED.  AFTER THE EXPIRATION OF ANY SUSPENSION
PERIOD AND WITHOUT ANY FURTHER REQUEST FROM A HOLDER, THE COMPANY SHALL AS
PROMPTLY AS REASONABLY PRACTICABLE PREPARE A POST-EFFECTIVE AMENDMENT OR
SUPPLEMENT TO THE SHELF REGISTRATION STATEMENT OR THE PROSPECTUS FORMING A PART
THEREOF, OR ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE, OR FILE ANY OTHER
REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED TO PURCHASERS OF REGISTRABLE
SECURITIES INCLUDED THEREIN, SUCH PROSPECTUS WILL NOT INCLUDE AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


 


4.                            REGISTRATION PROCEDURES; ADDITIONAL AGREEMENTS. 
WITH RESPECT TO THE

 

4

--------------------------------------------------------------------------------


 


COMPANY’S OBLIGATIONS UNDER SECTION 2, THE COMPANY SHALL:


 

4.1                                 Prepare and file with the SEC a registration
statement with respect to such Registrable Securities and use its best efforts
to cause such registration statement to become effective; provided, however,
that before filing a registration statement or prospectus or any amendments or
supplements thereto, the Company shall furnish to one firm of counsel selected
by the Participating Holders holding a majority of the Registrable Securities
covered by such registration statement copies of all such documents in the form
substantially as proposed to be filed with the SEC at least three (3) Business
Days (or with respect to any prospectus or any amendment or supplement, at least
two (2) Business Days) prior to filing for review and comment by such
counsel, which opportunity to comment shall include an absolute right to control
or contest disclosure if any Participating Holder reasonably believes that it
may be subject to controlling person liability under applicable securities laws
with respect thereto, and if such review lasts longer than 48 hours, the filing
and effectiveness requirements set forth in Section 2 shall be suspended during
the pendency of such review.


 

4.2                                 Notify each Participating Holder of the
effectiveness of any registration statement with respect to the Registrable
Securities and prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act and rules thereunder with respect to the disposition of all
securities covered by such registration statement.  The Company shall amend the
registration statement or supplement the prospectus included therein so that it
will remain current and in compliance with the requirements of the Securities
Act for the period specified in Section 2.2, and if during such period any event
or development occurs as a result of which the registration statement or
prospectus contains a misstatement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, the Company shall promptly notify each Participating
Holder, amend the registration statement or supplement the prospectus so that
each will thereafter comply with the Securities Act and furnish to each
Participating Holder such amended or supplemented prospectus, which each such
Holder shall thereafter use in the Transfer of Registrable Securities covered by
such registration statement.


 

4.3                                 Furnish to each of the Participating
Holders, without charge, such numbers of copies of such registration statement,
any pre-effective or post-effective amendment thereto, the prospectus included
therein, including each preliminary prospectus, and any amendments or
supplements thereto, in each case in conformity with the requirements of the
Securities Act, and such other related documents as any such Participating
Holders may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Participating Holders.

 

4.4                                 Use its best efforts to register and qualify
the securities covered by such registration statement under such other
securities or blue sky laws of such states or jurisdictions as shall be
reasonably requested by the Participating Holders owning a majority of the
Registrable Securities to be included in such registration statement; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business as a foreign corporation, to consent
to general service of process or to subject itself to taxation in any state or
jurisdiction.

 

5

--------------------------------------------------------------------------------


 


4.5                                 PROMPTLY NOTIFY EACH PARTICIPATING HOLDER OF
ANY STOP ORDER ISSUED BY THE SEC IN CONNECTION THEREWITH AND TAKE ALL REASONABLE
ACTIONS REQUIRED TO PREVENT THE ENTRY OF SUCH STOP ORDER OR TO REMOVE IT IF
ENTERED.


 


4.6                                 MAKE AVAILABLE FOR INSPECTION BY ANY
PARTICIPATING HOLDER AND THE REPRESENTATIVES OF SUCH HOLDERS ALL FINANCIAL AND
OTHER INFORMATION AS SHALL BE REASONABLY REQUESTED BY THEM, AND PROVIDE SUCH
HOLDERS THE REASONABLE OPPORTUNITY TO DISCUSS THE BUSINESS AFFAIRS OF THE
COMPANY WITH ITS PRINCIPAL EXECUTIVES AND WITH THE INDEPENDENT PUBLIC
ACCOUNTANTS WHO HAVE CERTIFIED THE AUDITED FINANCIAL STATEMENTS INCLUDED IN SUCH
REGISTRATION STATEMENT, IN EACH CASE ALL AS NECESSARY TO ENABLE THEM TO EXERCISE
THEIR DUE DILIGENCE RESPONSIBILITY UNDER THE SECURITIES ACT, AND IN EACH CASE
SUBJECT TO THE EXECUTION OF A CONFIDENTIALITY AGREEMENT IN A FORM ACCEPTABLE TO
THE COMPANY.


 


4.7                                 USE ALL REASONABLE EFFORTS TO CAUSE ALL
REGISTRABLE SECURITIES TO BE LISTED ON THE NASDAQ NATIONAL MARKET.


 


4.8                                 TAKE SUCH OTHER ACTIONS AS ARE REASONABLY
REQUIRED IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF REGISTRABLE
SECURITIES INCLUDED IN EACH SUCH REGISTRATION.


 


5.                            HOLDERS’ OBLIGATIONS.  IT SHALL BE A CONDITION
PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO TAKE ANY ACTION PURSUANT TO THIS
AGREEMENT WITH RESPECT TO THE REGISTRABLE SECURITIES OF ANY PARTICIPATING HOLDER
OF REGISTRABLE SECURITIES THAT SUCH PARTICIPATING HOLDER SHALL FURNISH TO THE
COMPANY SUCH INFORMATION REGARDING SUCH PARTICIPATING HOLDER, THE NUMBER OF THE
REGISTRABLE SECURITIES OWNED BY IT, THE NUMBER OF REGISTRABLE SECURITIES BEING
REGISTERED AND THE INTENDED METHOD OF DISPOSITION OF SUCH SECURITIES AS SHALL BE
REQUIRED TO EFFECT THE REGISTRATION OF SUCH HOLDER’S REGISTRABLE SECURITIES, AND
TO COOPERATE WITH THE COMPANY IN PREPARING SUCH REGISTRATION.


 


6.                            REGISTRATION EXPENSES.


 


6.1                                 COMPANY EXPENSES.  ALL EXPENSES INCIDENT TO
THE COMPANY’S PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ALL REGISTRATION AND FILING FEES, FEES OF ANY TRANSFER AGENT
AND REGISTRAR, FEES AND EXPENSES OF COMPLIANCE WITH SECURITIES OR BLUE SKY LAWS,
PRINTING EXPENSES, MESSENGER AND DELIVERY EXPENSES, FEES AND DISBURSEMENTS OF
CUSTODIANS, FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND ITS
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, THE COMPANY’S INTERNAL EXPENSES
(INCLUDING, WITHOUT LIMITATION, ALL SALARIES AND EXPENSES OF ITS OFFICERS AND
EMPLOYEES PERFORMING LEGAL OR ACCOUNTING DUTIES), THE EXPENSE OF ANY LIABILITY
INSURANCE AND THE EXPENSES AND FEES FOR LISTING THE SECURITIES TO BE REGISTERED
ON EACH SECURITIES EXCHANGE OR QUOTATION SYSTEM ON WHICH SIMILAR SECURITIES
ISSUED BY THE COMPANY ARE THEN LISTED OR QUOTED SHALL BE BORNE BY THE COMPANY.


 


6.2                                 HOLDER EXPENSES.  IN CONNECTION WITH A
REGISTRATION HEREUNDER, THE COMPANY SHALL REIMBURSE THE HOLDERS WITH REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION FOR THE REASONABLE FEES AND
DISBURSEMENTS OF ONE COUNSEL CHOSEN BY THE HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION, PROVIDED THAT ANY SUCH
EXPENSES SHALL BE INCLUDED IN AND SUBJECT TO THE OVERALL EXPENSE CAP SET FORTH
IN SECTION 5.8 OF THE SERIES A PURCHASE AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


7.                            INDEMNIFICATION; CONTRIBUTION.


 


7.1                                 WITH RESPECT TO A SHELF REGISTRATION
STATEMENT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS EACH PARTICIPATING HOLDER, EACH PERSON, IF ANY, WHO
CONTROLS SUCH PARTICIPATING HOLDER WITHIN THE MEANING OF THE SECURITIES ACT, AND
EACH OFFICER, DIRECTOR, PARTNER, AND EMPLOYEE OF SUCH PARTICIPATING HOLDER AND
SUCH CONTROLLING PERSON, AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND EXPENSES (JOINT OR SEVERAL), INCLUDING REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS AND EXPENSES OF INVESTIGATION (COLLECTIVELY, “LOSSES”),
INCURRED BY SUCH PARTY PURSUANT TO ANY ACTUAL OR THREATENED ACTION, SUIT,
PROCEEDING OR INVESTIGATION,  OR TO WHICH ANY OF THE FOREGOING PERSONS MAY
BECOME SUBJECT UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR
STATE LAWS, INSOFAR AS SUCH LOSSES ARISE OUT OF OR ARE BASED UPON ANY OF THE
FOLLOWING STATEMENTS, OMISSIONS OR VIOLATIONS (COLLECTIVELY A “VIOLATION”):


 


(A)                                  ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN SUCH REGISTRATION STATEMENT, INCLUDING
ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN, OR ANY
AMENDMENTS OR SUPPLEMENTS THERETO;


 


(B)                                 THE OMISSION OR ALLEGED OMISSION TO STATE
THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN, OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT
MISLEADING; OR


 


(C)                                  ANY VIOLATION OR ALLEGED VIOLATION BY THE
COMPANY OF ANY FEDERAL OR STATE SECURITIES LAW APPLICABLE TO THE COMPANY
RELATING TO ANY ACTION OR INACTION BY THE COMPANY IN CONNECTION WITH THE
REGISTRATION EFFECTED BY THE REGISTRATION STATEMENT;


 

provided, however, that the indemnification required by this Section 7.1 shall
not apply to amounts paid in settlement of any such Loss if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld), nor shall the Company be liable in any such case for any
such Loss to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the indemnified party expressly for use in
connection with such registration; provided, further, that any indemnification
required by this Section 7.1 shall not apply to any Participating Holder to the
extent that any such Loss is based on or arises out of (i) sales of Registrable
Securities during any Suspension Period or (ii) an untrue statement or alleged
untrue statement of a material fact, or an omission or alleged omission to state
a material fact, contained in or omitted from any preliminary prospectus if the
final prospectus shall correct such untrue statement or alleged untrue
statement, or such omission or alleged omission, and a copy of the final
prospectus has been delivered to any such Participating Holder but has not been
sent or given by any such Participating Holder to such Person alleging damage.

 


7.2                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTICIPATING HOLDER SHALL, SEVERALLY AND NOT JOINTLY, INDEMNIFY AND HOLD
HARMLESS THE COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO SHALL HAVE
SIGNED THE REGISTRATION STATEMENT, EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY
WITHIN THE MEANING OF THE SECURITIES ACT AGAINST ANY AND ALL LOSSES INCURRED BY
THE COMPANY OR SUCH PERSON PURSUANT TO ANY ACTUAL OR THREATENED ACTION, SUIT,
PROCEEDING OR

 

7

--------------------------------------------------------------------------------


 


INVESTIGATION, OR TO WHICH THE COMPANY OR ANY OF THE FOREGOING PERSONS MAY
OTHERWISE BECOME SUBJECT UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHER
FEDERAL OR STATE LAWS, INSOFAR AS SUCH LOSSES ARISE OUT OF OR ARE BASED UPON ANY
VIOLATION, IN EACH CASE TO THE EXTENT (AND ONLY TO THE EXTENT) THAT SUCH
VIOLATION ARISES OUT OF OR IS BASED UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED BY OR ON BEHALF OF A PARTICIPATING HOLDER EXPRESSLY FOR
USE IN CONNECTION WITH SUCH REGISTRATION; PROVIDED, HOWEVER, THAT (X) THE
INDEMNIFICATION REQUIRED BY THIS SECTION 7.2 SHALL NOT APPLY TO AMOUNTS PAID IN
SETTLEMENT OF ANY SUCH LOSS IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT
OF THE RELEVANT PARTICIPATING HOLDER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, AND (Y) IN NO EVENT SHALL THE AMOUNT OF ANY INDEMNITY OBLIGATION UNDER
THIS SECTION 7.2 EXCEED THE NET PROCEEDS FROM THE APPLICABLE OFFERING RECEIVED
BY SUCH PARTICIPATING HOLDER.


 


7.3                                 (A)  PROMPTLY AFTER RECEIPT BY AN
INDEMNIFIED PARTY UNDER THIS SECTION 7 OF NOTICE OF THE COMMENCEMENT OF ANY
ACTION, SUIT, PROCEEDING, INVESTIGATION OR THREAT THEREOF FOR WHICH SUCH
INDEMNIFIED PARTY MAY MAKE A CLAIM UNDER THIS SECTION 7, SUCH INDEMNIFIED PARTY
SHALL DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT
THEREOF AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE
THEREOF.  THE FAILURE TO DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY AS
SOON AS PRACTICABLE FOLLOWING THE COMMENCEMENT OF ANY SUCH ACTION, IF
PREJUDICIAL TO ITS ABILITY TO DEFEND SUCH ACTION, SHALL RELIEVE SUCH
INDEMNIFYING PARTY OF ANY LIABILITY TO THE INDEMNIFIED PARTY UNDER THIS SECTION
7 TO THE EXTENT OF SUCH PREJUDICE BUT SHALL NOT RELIEVE THE INDEMNIFYING PARTY
OF ANY LIABILITY THAT IT MAY HAVE TO ANY INDEMNIFIED PARTY OTHERWISE THAN
PURSUANT TO THIS SECTION 7.  ANY FEES AND EXPENSES INCURRED BY THE INDEMNIFIED
PARTY (INCLUDING ANY FEES AND EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING
OR PREPARING TO DEFEND SUCH ACTION OR PROCEEDING) SHALL BE PAID TO THE
INDEMNIFIED PARTY, AS INCURRED, WITHIN FORTY FIVE (45) DAYS OF WRITTEN NOTICE
THEREOF TO THE INDEMNIFYING PARTY (REGARDLESS OF WHETHER IT IS ULTIMATELY
DETERMINED THAT AN INDEMNIFIED PARTY IS NOT ENTITLED TO INDEMNIFICATION
HEREUNDER).


 


(B)                                 ANY SUCH INDEMNIFIED PARTY SHALL HAVE THE
RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH ACTION, CLAIM OR PROCEEDING AND TO
PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES OF SUCH COUNSEL
SHALL BE THE EXPENSES OF SUCH INDEMNIFIED PARTY UNLESS (I) THE INDEMNIFYING
PARTY SHALL HAVE FAILED TO PROMPTLY ASSUME THE DEFENSE OF SUCH ACTION, CLAIM OR
PROCEEDING OR (II) THE NAMED PARTIES TO ANY SUCH ACTION, CLAIM OR PROCEEDING
(INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH SUCH INDEMNIFIED PARTY AND THE
INDEMNIFYING PARTY, AND SUCH INDEMNIFIED PARTY SHALL HAVE BEEN ADVISED BY
COUNSEL THAT THERE MAY BE ONE OR MORE LEGAL DEFENSES AVAILABLE TO IT WHICH ARE
DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY AND
THAT THE ASSERTION OF SUCH DEFENSES WOULD CREATE A CONFLICT OF INTEREST SUCH
THAT COUNSEL EMPLOYED BY THE INDEMNIFYING PARTY COULD NOT FAITHFULLY REPRESENT
THE INDEMNIFIED PARTY (IN WHICH CASE, IF SUCH INDEMNIFIED PARTY NOTIFIES THE
INDEMNIFYING PARTY IN WRITING THAT IT ELECTS TO EMPLOY SEPARATE COUNSEL AT THE
EXPENSE OF THE INDEMNIFYING PARTY, THE INDEMNIFYING PARTY SHALL NOT HAVE THE
RIGHT TO ASSUME THE DEFENSE OF SUCH ACTION, CLAIM OR PROCEEDING ON BEHALF OF
SUCH INDEMNIFIED PARTY, IT BEING UNDERSTOOD, HOWEVER, THAT THE INDEMNIFYING
PARTY SHALL NOT, IN CONNECTION WITH ANY ONE SUCH ACTION, CLAIM OR PROCEEDING OR
SEPARATE BUT SUBSTANTIALLY SIMILAR OR RELATED ACTIONS, CLAIMS OR PROCEEDINGS IN
THE SAME JURISDICTION ARISING OUT OF THE SAME GENERAL ALLEGATIONS OR
CIRCUMSTANCES, BE LIABLE FOR THE REASONABLE FEES AND EXPENSES OF MORE THAN ONE
SEPARATE FIRM OF ATTORNEYS (TOGETHER WITH APPROPRIATE LOCAL COUNSEL) AT ANY TIME
FOR ALL SUCH INDEMNIFIED PARTIES.

 

8

--------------------------------------------------------------------------------


 


7.4                                 IF THE INDEMNIFICATION REQUIRED BY THIS
SECTION 7 FROM THE INDEMNIFYING PARTY IS UNAVAILABLE TO AN INDEMNIFIED PARTY
HEREUNDER IN RESPECT OF ANY LOSSES REFERRED TO IN THIS SECTION 7:


 


(A)                                  THE INDEMNIFYING PARTY, IN LIEU OF
INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES IN SUCH PROPORTION
AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTIES IN CONNECTION WITH THE ACTIONS WHICH RESULTED IN SUCH
LOSSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE
FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED PARTIES SHALL BE DETERMINED BY
REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY VIOLATION HAS BEEN COMMITTED BY,
OR RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR INDEMNIFIED
PARTIES, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH VIOLATION.  THE AMOUNT PAID OR PAYABLE BY
A PARTY AS A RESULT OF THE LOSSES REFERRED TO ABOVE SHALL BE DEEMED TO INCLUDE,
SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 7.1 AND SECTION 7.2, ANY LEGAL
OR OTHER FEES OR EXPENSES REASONABLY INCURRED BY SUCH PARTY IN CONNECTION WITH
ANY INVESTIGATION OR PROCEEDING.


 


(B)                                 THE PARTIES HERETO AGREE THAT IT WOULD NOT
BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 7.4 WERE
DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION WHICH
DOES NOT TAKE INTO ACCOUNT THE EQUITABLE CONSIDERATIONS REFERRED TO IN SECTION
7.4(A).  NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 


7.5                                 IF INDEMNIFICATION IS AVAILABLE UNDER THIS
SECTION 7, THE INDEMNIFYING PARTIES SHALL INDEMNIFY EACH INDEMNIFIED PARTY TO
THE FULL EXTENT PROVIDED IN THIS SECTION 7 WITHOUT REGARD TO THE RELATIVE FAULT
OF SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTY OR ANY OTHER EQUITABLE
CONSIDERATION REFERRED TO IN SECTION 7.4.


 


7.6                                 THE OBLIGATIONS OF THE COMPANY AND THE
PARTICIPATING HOLDERS UNDER THIS SECTION 7 SHALL SURVIVE THE COMPLETION OF ANY
OFFERING OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT UNDER
THIS AGREEMENT, AND OTHERWISE.


 


8.                            TRANSFER OF REGISTRATION RIGHTS.  THE RIGHTS OF A
HOLDER WITH RESPECT TO REGISTRABLE SECURITIES PURSUANT TO THIS AGREEMENT MAY BE
TRANSFERRED BY SUCH HOLDER TO ANY AFFILIATE OF SUCH HOLDER IN CONNECTION WITH
THE TRANSFER OF REGISTRABLE SECURITIES TO SUCH AFFILIATE, IN ALL CASES, IF (A)
THE TRANSFEROR SHALL HAVE DELIVERED TO THE COMPANY WRITTEN NOTIFICATION OF SUCH
PROPOSED TRANSFER, SETTING FORTH THE NAME OF THE TRANSFEROR, NAME AND ADDRESS OF
THE TRANSFEREE, AND THE NUMBER OF REGISTRABLE SECURITIES WHICH SHALL BE SO
TRANSFERRED, (B) SUCH TRANSFEREE AGREES IN WRITING TO BE BOUND BY AND SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE COMPANY IS PROVIDED A COPY OF
SUCH AGREEMENT AND (C) THE TRANSFEROR IS TRANSFERRING AT LEAST 10,000 SHARES OF
SERIES A PREFERRED STOCK (AS ADJUSTED FOR ANY STOCK SPLIT, STOCK DIVIDEND,
RECAPITALIZATION OR OTHERWISE) AT ANY GIVEN TIME.

 

9

--------------------------------------------------------------------------------


 


9.                                      MISCELLANEOUS.


 


9.1                                 NO OTHER AGREEMENTS.  THE COMPANY SHALL NOT
HEREAFTER ENTER INTO ANY AGREEMENT WITH RESPECT TO ITS SECURITIES THAT VIOLATES
THE RIGHTS GRANTED TO THE HOLDERS IN THIS AGREEMENT.  THE INVESTOR HEREBY
ACKNOWLEDGES THAT THE COMPANY HAS MADE AVAILABLE FOR ITS REVIEW THE EXISTING
REGISTRATION RIGHTS AGREEMENTS.


 


9.2                                 REMEDIES.  ANY PERSON HAVING RIGHTS UNDER
ANY PROVISION OF THIS AGREEMENT SHALL BE ENTITLED TO ENFORCE SUCH RIGHTS
SPECIFICALLY TO RECOVER DAMAGES CAUSED BY REASON OF ANY BREACH OF ANY PROVISION
OF THIS AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY LAW.  THE PARTIES
HERETO AGREE AND ACKNOWLEDGE THAT MONEY DAMAGES ARE NOT AN ADEQUATE REMEDY FOR
ANY BREACH OF THE PROVISIONS OF THIS AGREEMENT AND THAT ANY PARTY MAY APPLY FOR
SPECIFIC PERFORMANCE AND FOR OTHER INJUNCTIVE RELIEF IN ORDER TO ENFORCE OR
PREVENT VIOLATION OF THE PROVISIONS OF THIS AGREEMENT.


 


9.3                                 AMENDMENTS AND WAIVERS.


 


(A)                                  THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED
OR SUPPLEMENT EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY EACH OF THE COMPANY AND
THE HOLDERS OF A MAJORITY OF THE THEN REGISTRABLE SECURITIES.


 


(B)                                 ANY TERM OR PROVISION OF THIS AGREEMENT MAY
BE WAIVED, OR THE TIME FOR PERFORMANCE EXTENDED, AS AUTHORIZED IN WRITING BY THE
PARTY OR PARTIES ENTITLED TO THE BENEFIT THEREOF.  NO WAIVER OF ANY TERM OR
CONDITION OF THIS AGREEMENT SHALL OPERATE AS A WAIVER OF ANY OTHER BREACH OF
SUCH TERM AND CONDITION OR ANY OTHER TERM OR CONDITION, NOR SHALL ANY FAILURE TO
ENFORCE ANY PROVISION HEREOF OPERATE AS A WAIVER OF SUCH PROVISION OR OF ANY
OTHER PROVISION HEREOF.  NO WRITTEN WAIVER HEREUNDER, UNLESS IT BY ITS OWN TERMS
EXPLICITLY PROVIDES TO THE CONTRARY, SHALL BE CONSTRUED TO EFFECT A CONTINUING
WAIVER OF THE PROVISIONS BEING WAIVED AND NO SUCH WAIVER IN ANY INSTANCE SHALL
CONSTITUTE A WAIVER IN ANY OTHER INSTANCE OR FOR ANY OTHER PURPOSE OR IMPAIR THE
RIGHT OF THE PARTY AGAINST WHOM SUCH WAIVER IS CLAIMED IN ALL OTHER INSTANCES OR
FOR ALL OTHER PURPOSES TO REQUIRE FULL COMPLIANCE WITH SUCH PROVISION.


 


9.4                                 SUCCESSORS AND ASSIGNS.  ALL COVENANTS AND
AGREEMENTS IN THIS AGREEMENT BY OR ON BEHALF OF ANY OF THE PARTIES HERETO SHALL
BIND AND INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE
PARTIES HERETO.


 


9.5                                 ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER
WITH THE SERIES A PURCHASE AGREEMENT, CONSTITUTES THE ENTIRE AGREEMENT OF THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER CONTAINED HEREIN, AND
SUPERSEDES ALL PRIOR AGREEMENTS, NEGOTIATIONS, DISCUSSIONS AND UNDERSTANDINGS
BETWEEN THE PARTIES HERETO WITH RESPECT TO SUCH SUBJECT MATTER (INCLUDING,
WITHOUT LIMITATION, THE TERM SHEET DATED AS OF OCTOBER 7, 2003 BETWEEN THE
COMPANY AND THE INVESTOR).


 


9.6                                 SEVERABILITY.  WHEREVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT WILL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW AND IN SUCH A WAY AS TO, AS CLOSELY AS
POSSIBLE, ACHIEVE THE INTENDED ECONOMIC EFFECT OF SUCH PROVISION AND THIS
AGREEMENT AS A WHOLE, BUT IF ANY PROVISION CONTAINED HEREIN IS, FOR ANY REASON,
HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH PROVISION
SHALL BE INEFFECTIVE TO THE EXTENT, BUT ONLY TO THE EXTENT, OF SUCH INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY WITHOUT INVALIDATING THE

 

10

--------------------------------------------------------------------------------


 


REMAINDER OF SUCH PROVISION OR ANY OTHER PROVISIONS HEREOF, UNLESS SUCH A
CONSTRUCTION WOULD BE UNREASONABLE.


 


9.7                                 NOTICES.  ALL NOTICES OR OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN OR DELIVERED (A) WHEN DELIVERED PERSONALLY, (B) IF TRANSMITTED BY
FACSIMILE WHEN CONFIRMATION OF TRANSMISSION IS RECEIVED, (C) IF SENT BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, THREE
BUSINESS DAYS AFTER MAILING OR (D) IF SENT BY REPUTABLE OVERNIGHT COURIER
SERVICE, ONE BUSINESS DAY AFTER DELIVERY TO SUCH SERVICE; AND SHALL BE ADDRESSED
AS FOLLOWS:


 

If to the Company, to:

 

with a copy to:

 

 

 

Genaissance Pharmaceuticals, Inc.
Five Science Park
New Haven, Connecticut 06511
Attention:  Chief Financial Officer
Facsimile:  (203) 786-3567

 

Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attention:  Steven D. Singer, Esq.
Facsimile:  (617) 526-5000

 

 

 

If to the Investor, to:

 

with a copy to:

 

 

 

RAM Trading, Ltd.
c/o Ritchie Capital Management, LLC
2100 Enterprise Avenue
Geneva, Illinois 60134
Attention:  Jon Lewis, General Counsel
Facsimile:  (630) 232-4407

 

Sidley Austin Brown & Wood LLP
Bank One Plaza
10 South Dearborn Street
Chicago, Illinois  60603
Attention:  Jon A. Ballis, Esq.
Facsimile:  (312) 853-7036

 


9.8                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR
PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF
DELAWARE SHALL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN THOUGH UNDER THAT JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS,
THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.


 


9.9                                 EXECUTION IN COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS (INCLUDING VIA FACSIMILE), EACH OF
WHICH WILL BE CONSIDERED AN ORIGINAL INSTRUMENT, BUT ALL OF WHICH TOGETHER WILL
BE CONSIDERED ONE AND THE SAME AGREEMENT, AND WILL BECOME BINDING WHEN ONE OR
MORE COUNTERPARTS HAVE BEEN SIGNED BY AND DELIVERED TO EACH OF THE PARTIES.


 


9.10                           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT
ANY TIME BY A WRITTEN INSTRUMENT SIGNED BY ALL PARTIES HERETO.


 


9.11                           ATTORNEYS’ FEES.  IN ANY ACTION OR PROCEEDING
BROUGHT TO ENFORCE ANY PROVISION OF THIS AGREEMENT, OR WHERE ANY PROVISION
HEREOF IS VALIDLY ASSERTED AS A DEFENSE, THE

 

11

--------------------------------------------------------------------------------


 


SUCCESSFUL PARTY SHALL BE ENTITLED TO RECOVER REASONABLE ATTORNEYS’ FEES
(INCLUDING ANY FEES INCURRED IN ANY APPEAL) IN ADDITION TO ITS COSTS AND
EXPENSES AND ANY OTHER AVAILABLE REMEDY.


 


9.12                           NO THIRD PARTY BENEFICIARIES.  NOTHING HEREIN
EXPRESSED OR IMPLIED IS INTENDED TO CONFER UPON ANY PERSON, OTHER THAN THE
PARTIES HERETO OR THEIR RESPECTIVE PERMITTED ASSIGNS, SUCCESSORS, HEIRS AND
LEGAL REPRESENTATIVES, ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR
BY REASON OF THIS AGREEMENT.


 


9.13                           FURTHER ASSURANCES.  EACH OF THE PARTIES HERETO
SHALL EXECUTE ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL SUCH
FURTHER ACTION AS ANY OTHER PARTY HERETO MAY REASONABLY REQUIRE IN ORDER TO
EFFECTUATE THE TERMS AND PURPOSES OF THIS AGREEMENT.


 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be executed the day and year first above written.

 

 

 

GENAISSANCE
PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Kevin Rakin

 

 

 

Name:  Kevin Rakin

 

 

Title:  President & CEO

 

 

 

 

RAM TRADING, LTD.

 

 

 

 

 

 

 

By:

/s/ James R. Park

 

 

 

Name:  James R. Park

 

 

Title:  VP Ritchie Capital Management, LLC

           Investment Advisor to RAM Trading, Ltd.

 

 

Signature Page

to the

Registration Rights Agreement

 

--------------------------------------------------------------------------------